AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 ofl   lj
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                                     V.

                    Lucia Norma Zurita-Zaragoza                                  Case Number: 2:19-mj-11976

                                                                                 Michael Anthony Hernandez
                                                                                 Defendant's Attorney


REGISTRATION NO. 25831508
THE DEFENDANT:
                                                                                                        t=tLED
 IZI pleaded guilty to count(s) - -1-of Complaint
                                      ---=------------1------1.1~--U---"----".-1.1-1-..1------+---
 •    was found guilty to count(s)
      after a plea of not guilty.                                                                           <J.~L~.:
                                                                                             CLF!'.ZK. l.!.S. D,STR1CT

      Accordingly, the defendant is adjudged guilty of such count(s),                    ij~1fmt~1v~ 1h~ rJNt~a
                                                                                                              1



Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             X      TIME SERVED                             • _________ days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         MondaL_December 30, 2019
                \                  ,-,·•~,
                                                                         Date of Imposition of Sentence
             /! \\f\,          _(         }·). .
                                      ./! -
                    \J}J}~st• ,-' l\l\X,'
                   \ '       1;1
Received \
             DUSM

                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                        2:19-mj-11976
